Citation Nr: 0930937	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for angina.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for IgA 
glomerulonephritis.

5.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for residuals of 
acid burns to the eyes.

6.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for residuals of 
face and left eyelid lacerations.

7.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to May 1980, and thereafter had additional periods of 
service with the Oregon Army National Guard from August 1980 
to May 2000, which have not been conclusively verified.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran was scheduled for a Travel Board 
hearing in September 2006; in April 2006, he canceled his 
hearing request.  These matters were before the Board in 
February 2007 when they were remanded for additional 
development.

The claims of service connection for angina, hypertension, a 
low back disability, and glomerulonephritis are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if any action is 
required on his part.


FINDINGS OF FACT

1.  An unappealed December 1986 rating decision denied 
service connection for residuals of acid burns to the eyes 
essentially based on a finding that the evidence of record 
showed that although the Veteran was seen in service for eye 
complaints, no residual disability was noted at the time of 
his discharge from active duty in 1980.
2.  Evidence received since the December 1986 rating decision 
does not tend to show disability that is residual from acid 
burns to the eyes; is either cumulative to, or redundant of, 
the evidence previously of record; and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for eye acid burn residuals.

3.  An unappealed December 1986 rating decision denied 
service connection for residuals of face and left eyelid 
laceration essentially based on a finding that the evidence 
of record showed that although the Veteran was seen in 
service for lacerations after being hit with a wine bottle in 
service, no residual disability was noted at the time of his 
discharge from active duty in 1980

4.  Evidence received since the December 1986 rating decision 
does not tend to show that the Veteran has any face and left 
eyelid laceration residuals; is either cumulative to, or 
redundant of, the evidence previously of record; and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for face and left eyelid laceration 
residuals.

5.  An unappealed December 1986 rating decision denied 
service connection for tinnitus essentially based on a 
finding that the Veteran's STRs and post-service medical 
evidence are silent for tinnitus.

6.  Evidence received since the December 1986 rating decision 
does not tend to show that the veteran has tinnitus related 
to service; is either cumulative to, or redundant of, the 
evidence previously of record; and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for residuals of acid burns to 
the eyes may not be reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has not been received, and the 
claim of service connection for residuals of face and left 
eyelid lacerations may not be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has not been received, and the 
claim of service connection for tinnitus may not be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claims 
decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claims to reopen, a February 2003 letter 
notified him of the elements and evidence necessary to 
substantiate the underlying claims.  An April 2007 letter 
advised the Veteran that because there were prior final 
decisions in the matters, he would have to submit new and 
material evidence to reopen the claims.  This letter also 
notified him of the bases for the denial of his original 
claims and of what type of evidence would be new and 
material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Although complete VCAA notice was not provided prior to the 
initial adjudication in this matter, the Veteran has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claims 
were readjudicated after all essential notice was given.  See 
May 2009 supplemental statement of the case (SSOC).  The 
Veteran is not prejudiced by any notice deficiency, including 
in timing, earlier in the process.  He did not receive timely 
notice regarding disability ratings or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  The 
April 2007 letter provided such notice.  Given that these 
claims to reopen are being denied, any question as to the 
timeliness of such notice is moot.  Hence, the Veteran is not 
prejudiced by the timing defect as to this notice.

All evidence relevant to the Veteran's claims to reopen has 
been secured.  Notably, in a claim to reopen the duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until the previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The 
Veteran has not identified any other pertinent evidence that 
remains outstanding. VA's duty to assist is met. 

II.  Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted. 38 U.S.C.A. § 5108.  Because 
the claim to reopen was filed after August 29, 2001 (in 
2002), the current regulatory definition of the new and 
material evidence under 38 C.F.R. § 3.156(a) applies.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these claims.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

A.  Residuals of acid burns to the eyes

A December 1986 rating decision denied service connection for 
residuals of acid burns to the eyes on the basis that 
although the Veteran was seen in service for eye complaints, 
no residual disability was noted at the time of his discharge 
from active duty in 1980.  He was notified of this decision 
and of his appellate rights in December 1986; he did not 
appeal the decision, and it is final.  38 U.S.C.A. § 7105.

At the time of the December 1986 rating decision, the 
competent (medical) evidence of record consisted of the 
Veteran's STRs from his period of active duty from 1977 to 
1980, and a July 1984 National Guard examination report.  The 
STRs note that the Veteran's vision on enlistment examination 
was 20/40 in the right eye and 20/20 in the left eye.  In 
February 1980, the Veteran was seen with complaints of 
battery acid burns to his eyes.  Upon examination, the eyes 
were clear and no burns were noticeable.  On service 
separation examination in March 1980, the Veteran's vision 
was 20/40 in the right eye and 20/20 in the left eye, 
corrected to 20/20 bilaterally.  A July 1984 National Guard 
examination showed eye and opthamaloscopic examinations 
normal with vision corrected to 20/20.

The evidence received since December 1986 includes National 
Guard, VA and private treatment records dated from 1987 to 
2008.  Many of the medical records added to the claims file 
since December 1986 refer to disabilities not herein at 
issue.  Others show treatment for various eye disabilities, 
including glaucoma and cataracts.  However, none of these 
records relates any such current eye disability to the acid 
burns that the Veteran sustained in service in 1980.  (In 
fact, a March 2003 statement from the Eye Center indicates 
that the Veteran's glaucoma and cataracts are not due to 
injury.)  As this evidence does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim. 

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim of service connection for 
residuals of acid burns to the eyes are not met.

B.  Residuals of lacerations to the face and left eyelid

The December 1986 rating decision denied service connection 
for residuals of face and left eyelid lacerations on the 
basis that although the Veteran was seen in service for 
lacerations after being hit with a wine bottle, no residual 
disability was noted at the time of his discharge from active 
duty in 1980.  He was notified of this decision and of his 
appellate rights in December 1986; he did not appeal the 
decision and it is final.  38 U.S.C.A. § 7105.

At the time of the December 1986 rating decision, the 
competent (medical) evidence of record consisted of the 
Veteran's STRs from his period of active duty from 1977 to 
1980, and a July 1984 National Guard examination report.  The 
STRs note that the Veteran was seen in May 1978 after being 
hit over the head with a wine bottle.  He had lacerations to 
his face, left ear, left eye and eyebrow.  No sutures were 
necessary.  On service separation examination in March 1980, 
no residuals of lacerations were noted.  Clinical evaluation 
of the head, face and skin was normal.  The July 1984 
National Guard examination report notes no residuals of 
lacerations.  Clinical evaluation of the head, face and skin 
was normal. 

The evidence received since December 1986 includes National 
Guard, VA and private treatment records dated from 1987 to 
2008.  Many of the medical records added to the claims file 
since December 1986 refer to disabilities not herein at 
issue.  None of the records show that the Veteran currently 
has residuals of facial lacerations related to the May 1978 
injury he sustained in service.  As the additional evidence 
received does not relate (positively) to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for residuals of face and left eyelid lacerations are not 
met.

C.  Tinnitus

The December 1986 rating decision denied service connection 
for tinnitus on the basis that the Veteran's STRs and post-
service medical evidence are silent for complaints or 
findings of tinnitus.  The Veteran was notified of this 
decision and of his appellate rights in December 1986; he did 
not appeal the decision and it became final.  See 38 U.S.C.A. 
§ 7105.

At the time of the December 1986 rating decision, the 
competent (medical) evidence of record consisted of the 
Veteran's STRs from his period of active duty from 1977 to 
1980, and a July 1984 National Guard examination report.  
Both the STRs and the July 1984 National Guard examination 
report are negative for complaints or findings of tinnitus.  

Evidence received since December 1986 includes National 
Guard, VA and private treatment records dated from 1987 to 
2008.  Many of the medical records added to the claims file 
since December 1986 refer to disabilities not herein at 
issue.  None of the records shows that the Veteran currently 
has tinnitus that is related to his active duty service.  As 
the additional evidence received does not relate (positively) 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim, it cannot serve to reopen the claim.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim of service connection for 
tinnitus are not met.


ORDER

The appeal to reopen a claim of service connection for 
residuals of acid burns to the eyes is denied.

The appeal to reopen a claim of service connection for 
residuals of face and left eyelid lacerations is denied.

The appeal to reopen a claim of service connection for 
tinnitus is denied.


REMAND

As to the issues of entitlement to service connection for a 
low back disability, angina, hypertension and IgA 
glomerulonephritis, the February 2007 Remand directed the AMC 
to verify all periods of the Veteran's service, including all 
periods of active duty for training.  In addition, the AMC 
was to arrange for an exhaustive search for the Veteran's 
complete service treatment records (STRs); in particular 
records from the Veteran's hospitalization in Japan in March 
1996 were to be secured (along with any necessary 
translations).  The efforts to obtain such records were to be 
documented in the claims file.

A review of the claims file shows that while the Veteran 
submitted a copy of his NG Form 22 which shows that he served 
in the Oregon Army National Guard from August 1980 to May 
2000, no verification of his specific dates of active duty or 
active duty for training has been obtained.  Moreover, 
although the Veteran submitted additional STRs, these appear 
to be duplicates of those previously considered by VA.  There 
is no indication that the AMC arranged for an exhaustive 
search for the Veteran's complete STRs, including records 
from his hospitalization in Japan in March 1996, as directed 
by the Board.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board regrets any further delay in this matter.  
However, given that the AMC did not fully follow the Board's 
remand instructions, and because the information sought is 
critical to the matters at hand, the Board finds no 
alternative to this further remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate service department and verify 
all periods of the Veteran's service, 
including all specific periods of active 
duty and active duty for training.

2.  The RO/AMC should also arrange for an 
exhaustive search for the Veteran's 
complete STRs.  The records sought should 
include any records of hospitalizations; 
in particular records from the Veteran's 
hospitalization in Japan in March 1996 
should be secured (along with any 
necessary translations).  The efforts to 
obtain such records should be documented 
in the claims file.

3.  Thereafter, the RO/AMC should 
undertake any other indicated 
development, to include ordering any 
examinations deemed necessary.

4  The RO/AMC should then review the 
claims remaining on appeal.  If any 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


